Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16- 18, 24-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5 364 231 A (EICK CHRISTOPHER D [US] ET AL) 15 November 1994 (1994-11-15), and further in view of  EP 0 353 076 A2 (DOWTY ROTOL LTD [GB]) 31 January 1990 (1990-01-31)
Eick teaches:
a turbine engine (10, see col. 2, lines 53-54 and Fig. 1) defining an axial direction, a radial direction, a circumferential direction, a first end and a second end opposite of the first end along the axial direction, the turbine engine (10) comprising:

a housing (see Fig. 1) proximate to the second end disposed in adjacent arrangement with the propeller assembly in the axial direction, wherein the axial centerline (17) is defined through the propeller assembly and the housing; and
a beta tube assembly (32, see col. 3, line 14 and Fig. 2A and 2B) extended through the hollow piston rod (50) and at least partially through the housing in coaxial alignment with the axial centerline (17), wherein the beta tube assembly (32) defines an at least partially hollow walled pipe extended along the axial direction.
Eick fails to teach:
a beta tube assembly defines a plurality of grooves extended along the axial direction proximate to the housing, wherein a first groove extends at least partially in the circumferential direction and along the axial direction to at least partially define a helix corresponding to a rotatable range of the plurality of blades about the pitch axis, and wherein a second groove extends in the axial direction.
‘076 teaches: (see col. 3, line 2 - col. 5, line 14 and Fig. 2):

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the beta tube taught by 076, with the primary reference of Eick, because negative feedback motion is delivered from the servomotor to both the pilot valve and the servovalve. (Eick abstract)
Eick further teaches:
17.    (New) The turbine engine of claim 16, wherein the beta tube assembly (32) defines at the first end an elongated slot (Figure 2B) extended along the axial direction, wherein the beta tube assembly further defines an opening in the elongated slot toward the first end of the beta tube assembly (32). Figure 2
18.    (New) The turbine engine of claim 17, wherein the piston rod defines (50) one or more piston rod fastening locations proximate to the first end. (figure 2A, 2B)
19.    (New) The turbine engine of claim 18, wherein the one or more piston rod fastening locations are defined along the circumferential direction to correspond to a circumferential position of the plurality of blades. (Figure 2A, 2B)

24.    (New) The turbine engine of claim 16, wherein the housing further comprises:
a sensor (see col. 1, lines 18-26)  extended through the housing at least partially in the radial direction, wherein the sensor defines a sensing element proximate to the plurality of grooves of the beta tube assembly.
25.    (New) The turbine engine of claim 24, wherein the sensor defines a capacitive, magnetic, or inductive proximity sensor. (see col. 1, lines 18-26)  
Eick also teaches:
26.    (New) The turbine engine of claim 16, wherein the piston rod defines an internally threaded portion, and wherein the beta tube assembly defines an externally threaded portion corresponding to the internally threaded portion of the piston rod. (Figure 2A, 2b)
27.    (New) The turbine engine of claim 16, wherein the beta tube assembly defines one or more internal walls, and wherein the one or more internal walls defines a hydraulic fluid transfer cavity. (figure 2A, 2b)
28.    (New) The turbine engine of claim 27, wherein the beta tube assembly further defines a plurality of hydraulic fluid transfer orifices. (figure 2A, 2b)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29- 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 353 076 A2 (DOWTY ROTOL LTD [GB]) 31 January 1990 (1990-01-31).
‘076 teaches:
a method of determining angular position of propeller blades in a feathering propeller assembly (see col. 3, line 64 - col. 4, line 10), the method comprising:
positioning a first groove (4) on a beta tube assembly (1) corresponding to an angular position of the propeller blades about a pitch axis of the feathering propeller assembly;
positioning a second groove (3) on the beta tube assembly (1) corresponding to a reference angle;
rotating the beta tube assembly (1) about an axial centerline; positioning a proximity sensor (see col. 1, lines 18-26) relative to the first groove (4) and the second groove (3) such that the proximity sensor captures a signal (see Fig. 2A) from the first groove (4) and the second groove (3) when in rotation; and determining the angular position of the propeller blades (see col. 4, lines 9-10.)

31.    (New) The method of claim 29, wherein determining the angular position of the propeller blades further comprises corresponding the signal from the first groove relative to the signal from the second groove to the angular position of the propeller blades about the pitch axis.  (see col. 3, line 64 -col. 4, line 10)
32.    (New) The method of claim 29, wherein the first groove defines an at least partially helical groove on the beta tube assembly along an axial direction. (see Fig. 2)
33.    (New) The method of claim 29, the method further comprising:
translating the beta tube assembly along the axial direction such that a circumferential distance between the first groove and the second groove changes along the axial direction.  (see col. 3, line 64 -col. 4, line 10) 
34.    (New) The method of claim 29, further comprising:
setting an angular position of the beta tube assembly to correspond to the angular position of the propeller blades. .  (see col. 3, line 64 -col. 4, line 10)  (figure 2)
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 353 076 A2 (DOWTY ROTOL LTD [GB]) 31 January 1990 (1990-01-31)), and further in .
‘076 fails to teach:
35.    (New) The method of claim 34, wherein setting an angular position of the beta tube assembly includes defining a fastening location of a piston rod relative to the beta tube assembly, and wherein the fastening location corresponds to the angular position of the propeller blades.
Eick teaches:
When connecting the beta tube (32) to the piston rod (50) at any fastening location, said fastening location corresponds to an angular position of the propeller blades. (see col. 3, line 2 - col. 5, line 14 and Fig. 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the beta tube taught by Eick, with the primary reference of ‘076, because negative feedback motion is delivered from the servomotor to both the pilot valve and the servovalve. (Eick abstract)

Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach: 

a plug lock, wherein the plug lock at least partially defines a diameter corresponding to an inner diameter of the hollow piston rod, and wherein the plug lock at least partially defines a key extended in the axial direction corresponding to the elongated slot of the beta tube assembly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745